Citation Nr: 0515841	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 based on VA care prior to the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
December 1946.  He died in November 1999, and is survived by 
his wife, who is the appellant.  

The appellant's claim was originally denied as not being 
well-grounded, in August 2000.  Shortly thereafter, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law, changing the 
standard for processing claims.   In light of the revised 
standards, the RO thereafter notified the appellant that it 
would review the August 2000 denial because it had not 
received all the evidence that might support the claim.  
These claims were subsequently re-adjudicated in a May 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The appeal 
comes from the May 2002 action.

(Consideration of the issue of entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1151 is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for bilateral lower extremity varicose veins and for 
bilateral pes planus.  

2.  The veteran also had non-service-connected hypertensive 
cardiovascular disease and gout.

3.  The cause of the veteran's death in November 1999 was 
cardiopulmonary arrest due to (or as a consequence of) acute 
myocardial infarction.

4.  The underlying cause of death began many years after 
service and is not attributable to the veteran's period of 
military service; service-connected disability did not 
contribute to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) show no mention 
of or treatment for any cardiovascular disease.  The 
veteran's discharge examination in November 1946 reported 
that the veteran's cardiovascular system was normal.  The 
record shows that the veteran was treated for hypertensive 
cardiovascular disease beginning in the early 1970s.  A VA 
physical examination conducted in April 1975 found the 
veteran's heart to be within normal limits, with good 
peripheral pulses bilaterally.  An x-ray at the same time 
found the veteran's heart size to be large normal.  The aorta 
was tortuous in both its ascending and descending portions.  
No mediastinal abnormalities were seen.  

The veteran died in November 1999.  The Certificate of Death 
is of record, and it shows the veteran's immediate cause of 
death was cardiopulmonary arrest, due to (or as a consequence 
of) acute myocardial infarction.  No autopsy was performed.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2004).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Here, there is evidence that the veteran had hypertensive 
cardiovascular disease at the time of his death, but there is 
no evidence that the veteran had any cardiovascular disease 
in service, and there is no medical evidence of a nexus 
between the veteran's heart disease and any in-service 
disease or injury.  The veteran's hypertensive cardiovascular 
disease was not diagnosed until the early 1970s, some 25 
years after leaving military service.  There is also no 
medical evidence of a nexus between the veteran's heart 
disease or his death, and either of his service-connected 
disabilities.  Additionally, there is no indication that 
service-connected pes planus or varicose veins contributed in 
any way to the veteran's demise.  Thus, there is no basis on 
which to establish service connection for the veteran's 
cardiovascular disease, and no basis on which to establish 
service connection for the cause of death.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when an appellant 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.32; 
Gilbert, supra, at 57-58.

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing claims.  In adjudicating this issue, 
the Board has considered the provisions of the VCAA.  Among 
other things, the VCAA and implementing regulations require 
VA to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2001, nine months before the adverse decision by the 
RO from which this appeal arises.

Specifically regarding VA's duty to notify, the August 2001 
notification to the appellant apprised her of what the 
evidence must show to establish entitlement to the benefits 
sought, what the RO had already done to help with her claim, 
what additional evidence and/or information was needed from 
her, what information VA would assist in obtaining on her 
behalf, and where she was to send the information sought.  
The RO specifically requested that the appellant send any 
additional evidence she had to support her claim.  
Additionally, the RO informed the appellant of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the laws and VA regulations governing this case.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO obtained 
and incorporated into the record various private and VA 
treatment records.  The appellant was afforded a hearing 
before the undersigned.  As for whether further action should 
have been undertaken by way of obtaining additional medical 
opinion on the question of service connection for the cause 
of death, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
the veteran had heart disease and died of cardiopulmonary 
arrest, but there is no indication, except by way of 
unsupported allegation, that any disability associated with 
his death may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The appellant alternatively contends that the veteran's death 
was caused by medical complications following damage to the 
veteran's epiglottis allegedly caused by his having extubated 
himself.  The veteran presented himself on September 6, 1999 
to the VA Medical Center (VAMC) in Cincinnati, Ohio with a 
history of one week of right upper quadrant pain and 
jaundice, and with a two-day history of mental status 
changes.  He was diagnosed with sepsis, and required 
endotracheal intubation and mechanical ventilation.  In the 
course of his hospitalization at the VAMC, the veteran was 
briefly transferred, on September 10, 1999, to the nearby 
University of Cincinnati Medical Center for endoscopic 
retrograde cholangiopancreatography and stent placement.  Two 
gallstones were removed.  He was returned to the VAMC shortly 
thereafter.  

The record shows that there was concern that the veteran 
might have difficulty swallowing after having had his 
tracheal tube in place for more than one week.  The tube was 
removed on September 16, 1999, and it was noted at the time 
that the veteran did, in fact, have difficulty eating.  Due 
to aspiration and to poor appetite and food intake, the tube 
was replaced and tube feeding restarted on September 21, 
1999.  

The record shows that the veteran removed his feeding tube 
himself on September 29, 1999.  A treatment note dated 
September 30, 1999, noted that the veteran had "his typical 
ICU evening agitation and confusion, and strong desire to 
remove anything attached to his body."  Because of the 
veteran's difficulty swallowing and a high risk of 
aspiration, a modified barium swallow study was conducted on 
October 1, 1999.  The veteran could not initiate a swallow 
over a period of 30-45 seconds despite being told repeatedly 
to swallow.  The study was terminated when gross residue 
became pooled in the valleculae because the veteran could not 
swallow.  

A treatment note dated October 4, 1999, noted that the 
etiology of the veteran's difficulty in swallowing was 
unclear, with the possibilities offered that it might be due 
to the trauma of self-extubation, or to a neurologic event.  
A treatment note two days later stated that the radiologists 
opinion was that the probable cause of the veteran's 
difficulty in swallowing was a neurologic event, with 
possible traumatic complications.  Many subsequent treatment 
notes attributed the swallowing difficulties to a neurologic 
source.  

It was determined that the veteran's inability to swallow, 
and the danger of aspiration, would require that all feeding 
thenceforth would need to be done via a feeding tube.  A 
percutaneous endoscopic gastrostomy (PEG) was performed on 
October, 12, 1999, installing a feeding tube through the 
abdomen into the stomach.  The previously implanted stent was 
removed at the same time.  Given the veteran's history of 
having removed his feeding tube, he was kept restrained with 
an abdominal binder.

He was transferred to the Harrison Memorial Hospital, near 
the veteran's home, for rehabilitation, on October 15, 1999.  
He was discharged to home on November 2, 1999, with 
provisions made for in-home assistance to be provided by a 
third party health care provider.  An emergency room 
treatment note dated November 4, 1999 noted that the veteran 
was readmitted to Harrison Memorial two days later when his 
feeding tube became clogged.  The tube was irrigated and 
successfully unplugged.  He was given his medications and fed 
via the feeding tube, and then released in satisfactory 
condition to resume routine care at home.  

The veteran was again readmitted to Harrison Memorial on 
November 8, 1999.  An echocardiogram showed normal left 
ventricular systolic function, normal left ventricular 
thickness and ejection fraction of greater than 50 percent, 
and possible mild left ventricular diastolic dysfunction.   A 
chest x-ray showed progressive congestive heart failure with 
atelectasis and possibly bibasilar pneumonia.  Blood work 
indicated water intoxication.  On November, 11, 1999, chest 
x-rays indicated that an endotracheal tube was in 
satisfactory position.  There was increasing diffuse 
interstitial edema and/or infiltrate.  There was 
cardiomegaly, and increase in consolidation bilaterally 
secondary to cardiopulmonary congestion, with possible 
bilateral diffuse pneumonia or adult respiratory distress 
syndrome also under consideration.  There was probable left 
sided pleural effusion, progressive right-sided atelectasis 
with diffuse parenchyma changes secondary to congestive heart 
failure and pulmonary edema.  The veteran died the following 
day.  As noted above, the cause of death was shown to be 
cardiopulmonary arrest, due to (or as a consequence of) acute 
myocardial infarction.

A comprehensive review of the treatment records was conducted 
by a well-credentialed VA physician.  He opined that the 
laboratory evidence suggested the veteran suffered severe 
water intoxication shortly before his death, and well after 
having been released from the VAMC.  That physician noted 
that, at the time of his evaluation of the record, the death 
certificate was not of record, and there were no nursing 
notes for the November 1999 hospitalization.  This physician 
opined that the care administered at the Cincinnati VAMC, the 
discharge instructions provided for the veteran and his 
family, and the instructions for this home health care 
assistance were adequate and appropriate, and substantially 
within the standard of care.  He concluded that the veteran 
developed a severe hyponatremia and/or hypochloremia 
condition indicative of water intoxication in the time when 
he was hospitalized at either the VAMC or the Harrison 
Memorial Hospital.  

The Board notes that subsequent to the above VA medical 
opinion, the veteran's death certificate and several hundred 
pages of October 1999 treatment records from Harrison 
Memorial Hospital were added to the record.  It does not 
appear, however, that any attempt has been made to obtain the 
nursing notes for the November 1999 hospitalization.  

Further, while the VA physician has provided a detailed 
analysis of the records which were before him, the Board 
requires two specific medical opinions which were not 
discussed in his written analysis and opinion.  Specifically, 
the Board requires a medical opinion regarding the timeliness 
of the VAMC's decision to restrain the veteran to keep him 
from removing his feeding tube, as well as a medical opinion 
regarding any possible connection between any damage which 
may have occurred in the veteran's removal of his feeding 
tube and his subsequent death.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the steps 
necessary to obtain any additional 
treatment documents, including 
nursing notes, from the Harrison 
Memorial Hospital for the veteran's 
November 1999 hospitalization there.  
The RO should associate with the 
claims files any records or other 
evidence which has not been secured 
previously.  

2.  After the above-requested 
development is accomplished, the RO 
should arrange for another medical 
opinion, preferably by the same 
physician who provided the earlier 
opinion dated March 28 2002, based 
on the complete record, including 
any new evidence obtained in 
response to the previous paragraph.  

Specifically, the examiner should be 
asked to provide medical opinions in 
response the following:

A.  Was it foreseeable that this 
patient would remove his tracheal 
ventilation tube or his feeding 
tube, and, if so, should the VAMC 
have restrained the veteran any 
earlier than they actually did?  

B.  Is it as likely as not that any 
damage done to the veteran's 
epiglottis by his having removed his 
tracheal ventilation tube or his 
feeding tube contributed to his 
subsequent death?  (For instance, 
may it be concluded that subsequent 
problems with water intoxication are 
traceable to his needing the 
abdominal feeding tube because of 
damage done in removal of a tracheal 
or esophageal tube?)

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
If the requested report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


